Citation Nr: 0628906	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from December 1972 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

The veteran seeks an increased evaluation for his service-
connected Reiter's syndrome, currently rated as 20 percent 
disabling as analogous to rheumatoid (atrophic) arthritis as 
an active process.  Rheumatoid arthritis may be rated 
alternatively on the basis of chronic residuals, such as 
limitation of motion or ankylosis, under the appropriate 
diagnostic codes for the specific joints involved.  

The veteran testified before the undersigned in June 2006 
that he has difficulty using his hands -- holding things and 
making a fist -- and that his fingers were enlarged.  Motion 
of the digits of the hands has not been documented on VA 
examination.  The veteran also reported back pain on VA 
examination in July 2004, but range of motion of 
thoracolumbar spine, or other segments of the spine, has not 
been documented on VA examination.  

During his hearing before the undersigned, the veteran 
reported that he had undergone a CT scan a few weeks prior to 
his hearing at the VAMC in Dublin, Georgia and that he had 
not been able to obtain the report to submit for 
consideration.  This record is considered part of the record 
on appeal since it is within VA's constructive possession, 
and must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, the veteran reported that he had applied for 
disability from the Social Security Administration (SSA) on 
three occasions.  Records have not been secured from SSA.  
See 38 C.F.R. § 3.159(c)(2) (2005).  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant 
clinical records from the VAMC in Dublin, 
Georgia for the period since January 
2006, including the report of a CT scan 
performed in April 2006.  The evidence 
obtained should be associated with the 
claims file.  

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA benefits, to include 
any medical records obtained in 
connection with his application.  
Associate the materials obtained with the 
claims file.

3.  Schedule the veteran for a VA 
examination to evaluate his service-
connected Reiter's syndrome.  The claims 
file must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  
Range of motion of the joints of the 
body, including the shoulders, elbows, 
wrists, hands (finger joints), knees, 
ankles and the spine (cervical and 
thoracolumbar), should be documented in 
degrees.  The examiner should comment on 
any swelling, muscle spasm or painful 
motion.  

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



